STOWERS, Justice, Dissenting. For basically the same reasons I dissented in Brock v. Sullivan, 105 N.M. 412, 415-16, 733 P.2d 860, 863-64 (1987) (Stowers, J., dissenting), I must dissent in this case. I incorporate the reasoning of my dissent in that case herein. Again, I cannot agree with the majority opinion’s reasoning or result. I believe State v. Smith, 102 N.M. 350, 695 P.2d 834 (Ct.App.1985), cert. denied, February 14, 1985, is the correct law and should be applied to the instant case. Defendant, upon conviction, was sentenced by the trial court to the corrections department for a term of eighteen months on count one, aggravated assault, a fourth degree felony, and to 364 days on count two, possession of a firearm by a felon, a misdemeanor at that time. These sentences were to run consecutively. The court further stated: “Upon completion of said prison term, the defendant shall be released under mandatory parole supervision for a period of one (1) year * * As we stated correctly in State v. Smith, consecutive sentences are one continuous sentence for the full length of the combined sentences. Thus, Gillespie’s period of parole commences “after the completion of any actual time of imprisonment,” including the non-felony imprisonment period which is a part of his one continous sentence. State v. Smith, 102 N.M. at 352, 695 P.2d at 836. I would, therefore, affirm the trial court’s order denying defendant’s Motion to Correct or Modify Sentence.